Citation Nr: 0115553	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including obsessive compulsive disorder with 
pyromania.



ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1981 
to July 1985 and January 1989 to August 1990, appealed that 
decision to the Board.


REMAND

A preliminary review of the record discloses that that in 
correspondence to the RO dated in August 1998, attached to 
his Substantive Appeal, the veteran specifically requested 
representation in pursuing his claim.  The veteran stated 
that he would like an accredited representative from the VA 
to assist him in this matter if it was possible, as he was 
not financially able to afford private legal assistance.  He 
concluded that an accredited representative was his only 
available support.  However, the record does not reflect that 
the RO addressed the veteran's request for representative 
assistance.  Under these circumstances, the Board finds that 
it would be prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  In this regard, an 
appellate decision may be vacated when a veteran is denied 
his or her right to representation through action or inaction 
by the Department of Veterans Affairs.  See 38 C.F.R. 
§ 20.904(a)(1).  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should assist the veteran in 
securing representation in connection 
with his current claim, including 
providing him with the appropriate 
information and form to designate a 
representative of his choice.  If the 
veteran designates a representative, the 
representative should be afforded an 
opportunity to review the file and 
present any evidence and/or argument. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



